Exhibit 10.1

Text of Amended Articles of Incorporation

The first full paragraph of Article IV of the Company’s Articles of
Incorporation shall be amended to read as follows:

 

The total number of shares of all classes of stock which the Corporation shall
have the authority to issue is 6,005,000,000 consisting of 5,000,000 shares of
Preferred Stock, par value $0.001 per share (hereinafter the “Preferred Stock”)
and 6,000,000,000 shares of Common Stock, par value $0.001 per share
(hereinafter the “Common Stock”). The Common Stock shall be non-assessable and
shall not have cumulative voting rights.